DETAILED ACTION
The instant application having Application No. 16/486,843 filed on 08/19/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1, 5, 6 and 10 have been amended. Claims 2-4 have been canceled. Claims 1 and 5-13 are pending.

Response to Arguments
On pages 10-13 of the Applicant’s remark (see Applicant’s remark filed on 12/23/2021), Applicant further argues that the cited references does not disclose “wherein the physical data link connecting the at least two vehicles is a Controller Area Network (CAN) link according to International Organization for Standardization (ISO) 11992”, as recited by claim 1”. In response, Examiner respectfully disagrees. 

As stated in Day, “(Para. 0015), FIG. 1, illustrates a plan view of a system which allows the establishment and securing of a unique wireless RF link between a tractor and a trailer using a wired connection”. Therefore, Day discloses a physical data link/wired connection connecting the at least two vehicles. 

Applicant attacks Day reference singly for lacking a teaching that the Examiner relied on a combination of references to show. It is well established that one cannot show nonobviousness by attacking references individually where the rejection are based on a combination of references.

As stated in NPL1, “(Page 5), If supported by the connected truck on the ISO11992 CAN bus…. (Page 3), ISO 11992-1, Road vehicles— Interchange of digital information on electrical connections between towing and towed vehicles — Part 1: Physical layer and data-link layer”. Therefore, NPL1 discloses the CAN bus/link.”. As such, the combination of Day and NPL1 discloses the limitation “wherein   is a Controller Area Network (CAN) link according to International Organization for Standardization (ISO) 11992”, as recited by claim 1.

Furthermore, Applicant argues that the cited references does not disclose “wherein the link parameters are transmitted as part of a diagnostic message from Unified Diagnostic Services (UDS)” as recited by claim 1”. In response, Examiner respectfully disagrees.

As stated in Day, “(Para. 0015), Wireless transceiver, mobile communications terminal (MCT) 2 mounted on or within trailer 4 may send its identification (ID) or authentication (i.e., identification/authentication) information over wired connection 5 to MCT 6 (a wireless 

Applicant attacks Day reference singly for lacking a teaching that the Examiner relied on a combination of references to show. It is well established that one cannot show nonobviousness by attacking references individually where the rejection are based on a combination of references.

As stated in NPL2, “(Page 168), ISO 14229-1:2013(E) - Road vehicles – Unified Diagnostic Services (UDS) – Part 1: Specification and requirements. This standard contains a detailed specification of diagnostic services and their parameters. ISO 15765-3:2004 - Road vehicles – Diagnostic on Controller Area Network (CAN) – Part 3: Implementation of Unified Diagnostic Services (UDS on CAN). This standard specifies the adaptation of UDS on CAN”..”. As such, the combination of Day and NPL2 discloses the limitation “wherein the link parameters are transmitted as part of a diagnostic message from Unified Diagnostic Services (UDS)”, as recited by claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Day (Pub # US 2008/0303648 A1) in view of European Transport Board (“Road vehicles — Interchange of digital information on electrical connections between braking and auxiliary data collection systems on towed vehicles”; Version 1.1; 2014; hereinafter NPL1), and further in view of 2014 IEEE International Conference on Vehicular Electronics and Safety (ICVES) (“Study of ISO 14229-1 and ISO 15765-3 and Implementation in EMS ECU for EEPROM for UDS Application”; December 16-17, 2014. Hyderabad, India; hereinafter NPL2).
Regarding claim 1, Day teaches “a method for establishing a wireless data link between at least two vehicles which are connected to one another via a physical data link,” as [(Para. 0015), The foregoing problem of establishing and securing a unique wireless RF link between a tractor and a trailer may be solved by using a wired connection between the physically connected tractor and trailer(s). FIG. 1, illustrates a plan view of a system which allows the establishment and securing of a unique wireless RF link between a tractor and a trailer using a wired connection.] “wherein a first of the at least two vehicles is a towing vehicle and a second of the at least two vehicles is a trailer” [(Para. 0009), FIG. 1 illustrates a plan view of a system which allows the establishment and securing of a unique wireless RF link between a tractor and a trailer using a wired connection] “the method comprising: transmitting link parameters of the wireless link via the physical data link connecting the at least two vehicles,” [(Para. 0015), Wireless transceiver, mobile communications terminal (MCT) 2 mounted on or within trailer 4 may send its identification (ID) or authentication (i.e., identification/authentication) information over wired connection 5 to MCT 6 (a wireless transceiver) located in or mounted on tractor 8. Alternatively, MCT 2 and MCT 6 may exchange ID/authentication information over wired connection 5. Still alternatively, MCT 6 may send its  “and establishing the wireless link using the link parameters transmitted via the physical data link connecting the at least two vehicles” [(Para. 0015), MCT 6 of tractor 8 may then establish and authenticate an RF link with MCT 2 of trailer 4 using the information it received over wired connection 5 and/or MCT 2 may then establish and authenticate an RF link with MCT 6 using the information it received over wired connection 5 from MCT 6, as the case may be.]. 
However, Day does not specifically disclose wherein the physical data link connecting the at least two vehicles is a Controller Area Network (CAN) link according to International Organization for Standardization (ISO) 11992 or to ISO 11992 with ISO 11992-1: Interchange of digital information on electrical connections between towing and towed vehicles, Part 1: Physical and Data Link Layer, 2001-11-20, wherein the link parameters are transmitted as part of a diagnostic message from Unified Diagnostic Services (UDS) according to ISO 14229 and ISO 15765 or to ISO 14229 UDS, Part 1: Specification and requirements, 2004-10-07, and ISO 15765 Diagnostics on CAN, Part 1: General information, 2003-04-20.
In an analogous art, NPL1 teaches “wherein the physical data link connecting the at least two vehicles is a Controller Area Network (CAN) link according to International Organization for Standardization (ISO) 11992 or to ISO 11992 with ISO 11992-1: Interchange of digital information on electrical connections between towing and towed vehicles, Part 1: Physical and Data Link Layer, 2001-11-20” as [(Page 5), If supported by the connected truck on the ISO11992 CAN bus…. (2: Normative references), ISO 11992-1, Road vehicles— Interchange of digital information on electrical connections between towing and towed vehicles — Part 1: Physical layer and data-link layer].
[NPL1: Page 3].
However, the combination of Day and NPL2 does not specifically disclose wherein the link parameters are transmitted as part of a diagnostic message from Unified Diagnostic Services (UDS) according to ISO 14229 and ISO 15765 or to ISO 14229 UDS, Part 1: Specification and requirements, 2004-10-07, and ISO 15765 Diagnostics on CAN, Part 1: General information, 2003-04-20.
In an analogous art, NPL2 teaches “wherein the link parameters are transmitted as part of a diagnostic message from Unified Diagnostic Services (UDS) according to ISO 14229 and ISO 15765 or to ISO 14229 UDS, Part 1: Specification and requirements, 2004-10-07, and ISO 15765 Diagnostics on CAN, Part 1: General information, 2003-04-20” as [(Page 168), ISO 14229-1:2013(E) - Road vehicles – Unified Diagnostic Services (UDS) – Part 1: Specification and requirements. This standard contains a detailed specification of diagnostic services and their parameters. ISO 15765-3:2004 - Road vehicles – Diagnostic on Controller Area Network (CAN) – Part 3: Implementation of Unified Diagnostic Services (UDS on CAN). This standard specifies the adaptation of UDS on CAN].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Day and NPL1 with the modified system of NPL2 to provide the usage of standard UDS protocol listed in ISO 14229-1 used for an effective diagnostic communication. [NPL2: Page 173].
claim 5, the combination of Day, NPL1 and NPL2, specifically Day teaches “wherein the wireless data link between the vehicles is a Wireless Local Area Network (WLAN) link,” as [(Para. 0019), Additionally, (and with reference to FIGS. 1, 2 and 3) processor 31 may be programmed to allow communications over wired connection 5] “and wherein the link parameters for establishing the WLAN link are provided” [(Para. 0019), Once the trailer or container's identification code has been determined by the tractor, communications may proceed wirelessly between tractor 8 and trailer 4 of FIGS. 1 and 2].
Regarding claim 6, the combination of Day, NPL1 and NPL2, specifically Day teaches “wherein the link parameters contain at least one of the following parameters: Service Set Identifier (SSID), password, identification of at least one of the vehicles, network address, Media Access Control (MAC) address” as [(Para. 0020), Once the trailer or container's identification code has been determined by the tractor, communications may proceed wirelessly between tractor 8 and trailer 4 of FIGS. 1 and 2].
Regarding claim 7, the combination of Day, NPL1 and NPL2, specifically Day teaches “wherein: a) a first communication unit and a first control unit are provided in the first vehicle, and a second communication unit and a second control unit are provided in the second vehicle,” as [(Para. 0015), Wireless transceiver, mobile communications terminal (MCT) 2 mounted on or within trailer 4 may send its identification (ID) or authentication (i.e., identification/authentication) information over wired connection 5 to MCT 6 (a wireless transceiver) located in or mounted on tractor 8.] “b) the two communication units can are configured to communicate with one another via the wireless data link,” [(Para. 0015), MCT 2 and MCT 6 may exchange ID/authentication information over wired connection 5] “c) the first communication unit and the first control unit are configured to communicate with one another via a data link,” [(Para. 0015), MCT 6 of tractor 8 may then establish and authenticate an RF link with MCT 2 of trailer 4 using the information it received over wired connection 5 and/or MCT 2 may then establish and authenticate an RF link with MCT 6 using the information it received over wired connection 5 from MCT 6, as the case may b] “d) the second communication unit and the second control unit are configured to communicate with one another via a data link,” [(Para. 0015), MCT 6 of tractor 8 may then establish and authenticate an RF link with MCT 2 of trailer 4 using the information it received over wired connection 5 and/or MCT 2 may then establish and authenticate an RF link with MCT 6 using the information it received over wired connection 5 from MCT 6, as the case may b] “e) after establishing the physical data link between the first control unit and the second control unit, the first control unit transmits the link parameters for the wireless data link to the second communication unit via the physical data link and the second control unit,” [(Para. 0015), The foregoing problem of establishing and securing a unique wireless RF link between a tractor and a trailer may be solved by using a wired connection between the physically connected tractor and trailer(s). FIG. 1, illustrates a plan view of a system which allows the establishment and securing of a unique wireless RF link between a tractor and a trailer using a wired connection…. (Para. 0015), MCT 2 and MCT 6 may exchange ID/authentication information over wired connection 5] “and f) after receiving the link parameters, the second communication unit establishes the wireless link with the first communication unit” [(Para. 0015), MCT 6 of tractor 8 may then establish and authenticate an RF link with MCT 2 of trailer 4 using the information it received over wired connection 5 and/or MCT 2 may then establish and authenticate an RF link with MCT 6 using the information it received over wired connection 5 from MCT 6, as the case may be.].
claim 8, the combination of Day, NPL1 and NPL2, specifically NPL2 teaches “wherein the first communication unit and the first control unit are connected via a CAN bus and data are transmitted” as [(Page 168), CAN bus.].
Regarding claim 9, the combination of Day, NPL1 and NPL2, specifically NPL2 teaches “wherein the second communication unit and the second control unit are connected via a CAN bus” as [(Page 168), CAN bus.].
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a control unit configured to carry out the method as claimed in claim 1” as [(Day: Para. 0019), Processor 31 controls the various processes and functions of MCT 6.].
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a communication unit configured to carry out the method as claimed in claim 1” as [(Day: Para. 0015), mobile communications terminal (MCT)].
Regarding claim 13, the combination of Day, NPL1 and NPL2, specifically Day teaches “a vehicle network configured to carry out the method as claimed in claim 1, the vehicle network including the at least two vehicles which are connected to one another via a physical data link.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Day in view of NPL1, further in view of NPL2, and further in view of Marinier et al. (Pub # US 2013/0142068 A1 hereinafter Marinier).
Regarding claim 10, the combination of Day, NPL1 and NPL2, specifically Day teaches “wherein the second control unit transmits link parameters of the second communication unit to the first communication unit via the physical data link” as [(Para. 0015), The foregoing problem of establishing and securing a unique wireless RF link between a tractor and a trailer may be solved by using a wired connection between the physically connected tractor and trailer(s). FIG. 1, illustrates a plan view of a system which allows the establishment and securing of a unique wireless RF link between a tractor and a trailer using a wired connection…. (Para. 0015), MCT 2 and MCT 6 may exchange ID/authentication information over wired connection 5].
However, Day does not specifically disclose wherein the two communication units establish a WDS network.
In an analogous art, Marinier teaches “wherein the two communication units establish a Wireless Distribution System (WDS) network” as [(Para. 0007), A wireless communication system includes a plurality of APs and the APs communicate each other via a WDS.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Day, NPL1 and NPL2 with the modified system of Marinier for autonomous channel coordination for a wireless distribution system (WDS) while maintaining connectivity within the WDS for avoiding changes in interference and traffic conditions [Marinier: Para. 0005-0006].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463